EXHIBIT 10.2







ASSIGNMENT AND ASSUMPTION AGREEMENT AND CONSENT




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT AND CONSENT (this “Agreement”) is dated
as of May 29, 2014 by BREN ROAD, L.L.C., a Delaware limited liability company
(the “Original Borrower”), TALON BREN ROAD, LLC, a Delaware limited liability
company (“Borrower”) and BELL STATE BANK & TRUST, a North Dakota banking
corporation (the “Lender”).

RECITALS

A.

Lender previously made a loan in the principal amount of $11,500,000 (“Loan”) to
the Original Borrower pursuant to that certain Loan Agreement by and between the
Original Borrower and Lender dated as of May 29, 2014 (the “Loan Agreement”),
which Loan is further evidenced by that certain Promissory Note dated as of May
29, 2014 executed by Original Borrower and made payable to the order of Lender
in the principal amount of $11,500,000 (the “Note”).

B.

The Loan is secured by: (i) a Mortgage, Security Agreement, Assignment of Leases
and Rents and Fixture Financing Statement dated as of May 29, 2014 made by
Original Borrower in favor of Lender recorded in the real estate records of
Hennepin County, Minnesota on _______________, 2014 as document no.
________________ (the “Mortgage”), which Mortgage encumbers the Mortgaged
Property (as defined therein), and (ii) certain other Loan Documents (as defined
in the Loan Agreement).

C.

Pursuant to that certain Contribution Agreement between Talon OP, L.P. and
Original Borrower dated as of May 29, 2014 (the “Contribution Agreement”),
Original Borrower has contributed, or will contribute, the Mortgaged Property to
the Borrower, and pursuant to the terms hereof, the Borrower will assume all of
the Original Borrower’s obligations under the Loan Agreement and the other Loan
Documents to which the Original Borrower is a party (the “Transaction”).

D.

As a condition precedent to Lender’s agreement to allow the Transaction, and in
consideration thereof, Lender has required the execution and delivery of this
Agreement by the parties hereto.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto agrees as follows:

1.

Assignment and Assumption.  Original Borrower does hereby transfer, assign, set
over and otherwise convey to Borrower all of Original Borrower’s obligations
under the Loan Agreement, Note, Mortgage and all other Loan Documents (as
defined in the Loan Agreement) (collectively, the “Assigned Obligations”).
 Borrower hereby assumes the Assigned Obligations and all of Original Borrower’s
representations, warranties, liabilities, and obligations thereunder with the
same force and effect as though Borrower were the original signatory thereto.
Borrower agrees to perform all of Original Borrower’s obligations in connection
with the Assigned Obligations from and after the date hereof.

2.

Acknowledgement and Reaffirmation.  Borrower hereby ratifies and affirms the
Loan Documents and acknowledges and agrees that (a) the Loan Documents are in
full force and effect following the Transaction, (b) the Loan Documents are the
valid and binding obligation of Borrower, enforceable in accordance with its
terms (subject to limitations as to enforceability which might result from
bankruptcy, insolvency, moratorium and other similar laws affecting creditors’
rights generally and subject to limitations on the availability of equitable
remedies), and (c) Borrower has no claims or defenses to the enforcement of the
rights and remedies of Lender thereunder.

3.

Consent of Lender.  Upon satisfaction of conditions precedent described in
Section 4 hereof, Lender hereby consents to the Transaction.








--------------------------------------------------------------------------------










4.

Documents.  At or prior to the execution of this Agreement, and as a condition
precedent to the effectiveness of this Agreement, the Borrower shall have
satisfied the following conditions and delivered or caused to be delivered to
the Lender the following documents each dated such date and in form and
substance satisfactory to the Lender and duly executed by all appropriate
parties:

(a)

This Agreement;

(b)

The Contribution Agreement;

(c)

The First Amendment to Loan Agreement and Omnibus Amendment to Loan Documents,
together with each of the instruments, documents and agreements required to be
delivered in connection therewith;

(d)

Such other documents or instruments as the Lender may reasonably require.

5.

Merger and Integration, Superseding Effect. This Agreement, from and after the
date hereof, embodies the entire agreement and understanding between the parties
hereto with respect to the specific subjects hereof and supersedes and has
merged into it all prior oral and written agreements on the same subjects by and
between the parties hereto with the effect that this Agreement, shall control
with respect to the specific subjects hereof.

6.

Severability.  Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or thereby or relating
hereto or thereto shall be interpreted in such manner as to be effective, valid
and enforceable under the applicable law of any jurisdiction, but, if any
provision of this Agreement or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Agreement or any other statement, instrument or transaction contemplated
hereby or thereby or relating hereto or thereto in such jurisdiction, or
affecting the effectiveness, validity or enforceability of such provision in any
other jurisdiction.

7.

Successors.  This Agreement shall be binding upon the Borrower, the Lender and
their respective successors and assigns, and shall inure to the benefit of the
Borrower, the Lender and to the respective successors and assigns of the Lender.

8.

Costs and Expenses.  The Borrower agrees to reimburse the Lender, upon execution
of this Agreement, for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses of counsel for the Lender)
incurred in connection with this Agreement.

9.

Headings.  The headings of various sections of this Agreement have been inserted
for reference only and shall not be deemed to be a part of this Agreement.

10.

Counterparts; Digital Copies.  This Agreement may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and any party to this Agreement may
execute any such agreement by executing a counterpart of such agreement.  A
facsimile or digital copy (pdf) of this signed Agreement shall be deemed to be
an original thereof.

11.

Governing Law.  This Amendment shall be governed by the internal laws of the
State of Minnesota, without giving effect to conflict of law principles thereof.

[Signature Page Follows]





- 2 -







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

TALON BREN ROAD, LLC

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

Talon OP, L.P., its sole member

 

 

 

 

 

By:

Talon Real Estate Holding Corp.,

 

 

its general partner

 

 

 

 

 

By:

/s/ Matthew G. Kaminski

 

 

Matthew G. Kaminski

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BREN ROAD, L.L.C.

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Gerald L. Trooien

 

Gerald L. Trooien

 

Chief Manager




CONSENTED TO BY:







BELL STATE BANK & TRUST,

a North Dakota banking corporation

 

 

 

 

By:

/s/ Tracy Peterson

 

Tracy Peterson

 

Senior Vice President



















[Signature Page to Assumption and Assignment Agreement and Consent]






